        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 1 of 40




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

            - v. -                              19 Cr. 850 (JSR)

 PARKER H. PETIT, and
 WILLIAM TAYLOR,

                     Defendants.




                   THE GOVERNMENT’S MEMORANDUM OF LAW
           IN OPPOSITION TO DEFENDANTS’ MOTIONS FOR A JUDGMENT OF
                        ACQUITTAL OR A NEW TRIAL




                                             AUDREY STRAUSS
                                             United States Attorney
                                             for the Southern District of New York
                                             One Saint Andrew’s Plaza
                                             New York, New York 10007
Edward Imperatore
Scott Hartman
Daniel Tracer
Assistant United States Attorneys
Of Counsel



                                         0
            Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 2 of 40




                                                         TABLE OF CONTENTS

PRELIMINARY STATEMENT .................................................................................................... 1

THE EVIDENCE AT TRIAL ......................................................................................................... 2
              Overview of the Accounting Fraud Scheme ................................................................... 2
         MiMedx’s Fraudulent Recognition of Revenue from CPM in the Second Quarter of
   xxxxxx2015................................................................................................................................. 3
         MiMedx’s Fraudulent Recognition of Revenue from SLR in the Third Quarter of
   xxxxxx2015................................................................................................................................. 6
         MiMedx’s Fraudulent Recognition of Revenue from Stability in the Third and Fourth
   xxxxx Quarters of 2015 ............................................................................................................. 9
         MiMedx’s Fraudulent Recognition of Revenue from First Medical in the Fourth
   xxxxxxQuarter of 2015 ............................................................................................................. 14

DISCUSSION ............................................................................................................................... 16
              I. Applicable Law.......................................................................................................... 16
                  A. Rule 29 ................................................................................................................. 16
                  B. Rule 33 ................................................................................................................. 17

              II. Sufficient Evidence Supported the Defendants’ Convictions .................................. 18
                  A. Expert Testimony Was Not Required to Establish that the Defendants Caused
                  MiMedx to Report False and Misleading Revenue Figures. .................................... 19
                  B. The Evidence of Petit’s Criminal Intent Was Overwhelming.............................. 21
                     1. CPM .................................................................................................................. 22
                     2. SLR ................................................................................................................... 25
                     3. Stability Biologics ............................................................................................. 27
                     4. First Medical ..................................................................................................... 28
                  C. Taylor’s Conspiracy Conviction Is Equally Well-Grounded ............................... 29

              III. There is No Basis to Order a New Trial ................................................................. 32
                  A. Rebuttal Argument Concerning Athletic Surgical ............................................... 32
                  B. Materiality Argument ........................................................................................... 34

CONCLUSION ............................................................................................................................. 36
                                                                             i
           Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 3 of 40




                                           TABLE OF AUTHORITIES

         Cases

United States v. Acosta, 17 F.3d 538, 545-6 (2d Cir. 1994) ................................................... 30, 31

United States v. Aguiar, 737 F.3d 251, 264 (2d Cir. 2013) .......................................................... 17

United States v. Archer, 977 F.3d 181, 188 (2d Cir. 2020) .......................................................... 18

United States v. Banki, 685 F.3d 99, 119-20 (2d Cir. 2012)......................................................... 35

United States v. Cuti, 720 F.3d 453, 460-2 (2d Cir. 2013) ............................................... 17, 18, 21

United States v. Ebbers, 458 F.3d 110, 125-6 (2d Cir. 2006)....................................................... 20

United States v. Eppolito, 543 F.3d 25, 45 (2d Cir. 2008)............................................................ 17

United States v. Gambino, 59 F.3d 353, 364 (2d Cir. 1995) ........................................................ 18

United States v. George, 779 F.3d 113, 115 (2d Cir. 2015) ......................................................... 17

United States v. Goyal, 629 F.3d 916-22 (2010) .......................................................................... 22

United States v. Guadagna, 183 F.3d 122, 130 (2d Cir. 1999) .................................................... 17

United States v. Hawkins, 547 F.3d 66, 70 (2d Cir. 2008) ........................................................... 17

United States v. Lamorte, 950 F.2d 80, 83.................................................................................... 36

United States v. Miller, 471 U.S. 130, 138 (1985)........................................................................ 34

United States v. Natelli, 527 F.2d 311, 318 (2d Cir. 1975) .......................................................... 22

United States v. Persico, 645 F.3d 85, 105 (2d Cir. 2011) ........................................................... 17

United States v. Rigas, 490 F.3d 208, 220 (2d Cir. 2007) ............................................................ 20

United States v. Rivera, 22 F.3d 430, 437 (2d Cir. 1994) ............................................................. 33

United States v. Salmonese, 352 F.3d 608, 621 (2d Cir. 2003) .................................................... 34

United States v. Sanchez, 969 F.2d 1409, 1414 (2d Cir. 1992) .............................................. 18, 19

                                                                    ii
            Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 4 of 40




United States v. Tocco, 135 F.3d 116, 130 (2d Cir. 1998)............................................................ 35

           Statutes

15 U.S.C. § 78ff ............................................................................................................................ 20

15 U.S.C. § 78j(b) ........................................................................................................................... 1

           Other Authorities

Fed. R. Evid. 701, advisory committee’s note, 2000 amend. ....................................................... 21




                                                                            iii
         Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 5 of 40




                                PRELIMINARY STATEMENT

        The Government respectfully submits this memorandum in opposition to the January 8,

2021 motions of defendants Parker H. Petit and William Taylor pursuant to Federal Rules of

Criminal Procedure 29 and 33. On November 19, 2020, following a four-week jury trial, Petit

was convicted of one count of securities fraud and Taylor was convicted of one count of

conspiring to commit securities fraud, to make false statements in filings with the Securities and

Exchange Commission (“SEC”), and to mislead the conduct of audits. The convictions arose

from the defendants’ participation in a scheme to falsely inflate the reported revenue of MiMedx,

a public company of which Petit was the Chief Executive Officer and Taylor was the Chief

Operating Officer. In addition to the guilty verdicts, the jury found Petit not guilty of conspiracy

and Taylor not guilty of one count of substantive securities fraud.

        At the close of the Government’s case-in-chief, both Petit and Taylor moved for a

judgment of acquittal under Rule 29. In their motions, which were made orally, Petit and Taylor

argued that there was insufficient evidence for the jury to find them guilty. Taylor also argued

that the Government had not offered evidence to establish that the false statements Taylor caused

to be made regarding MiMedx’s reported revenue were made “in connection with the purchase

or sale of [a] security.” 15 U.S.C. § 78j(b). The Court initially reserved decision on the

“purchase or sale” issue but otherwise denied the defendants’ motion. The defendants renewed

their Rule 29 motions at the close of the evidence. The Court ultimately denied those motions in

their entirety.

        The defendants’ renewed motions repeat and elaborate on many of the same arguments

regarding the sufficiency of the evidence that they made orally at the conclusion of the


                                                     1
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 6 of 40




Government’s case. They also make additional arguments regarding the Government’s jury

addresses to support a motion for a new trial under Rule 33. Both sets of arguments are

meritless. As the Court previously recognized, the evidence presented at trial was more than

sufficient for the jury to conclude that Petit committed securities fraud and that Taylor conspired

to falsely inflate MiMedx’s revenue, to lie in MiMedx’s filings with the SEC, and to mislead

MiMedx’s auditors. As for the defendants’ arguments in support of a new trial, as explained

below, they mischaracterize the evidence and argument and fall far short of the high threshold

required to vacate a duly rendered jury verdict.

                                  THE EVIDENCE AT TRIAL

       The evidence at trial established the following facts, in relevant part.

                           Overview of the Accounting Fraud Scheme

       MiMedx Group, Inc. (“MiMedx”) is a publicly traded biopharmaceutical company

headquartered in Marietta, Georgia. MiMedx sells regenerative biologic products, such as skin

grafts and amniotic fluid. During the relevant period, MiMedx sold its products both directly to

end users such as public and private hospitals and to various stocking distributors, which, in turn,

resold the product to medical professionals. MiMedx’s securities traded under the symbol

“MDXG” on the NASDAQ. (Tr. 83, 93, 110 (Andersen)). As discussed, Petit was the CEO of

MiMedx and Taylor was the company’s COO. (Id. at 86-87 (Andersen)).

       MiMedx executives, including Petit and Taylor, publicly identified revenue as the

principal metric demonstrating MiMedx’s growth and touted MiMedx’s consistent record of

quarter-over-quarter revenue growth and meeting or exceeding revenue guidance, which itself

typically increased quarter-over-quarter. (Tr. 179-188 (Andersen); Tr. 512-515 (Carlton)). By

                                                     2
         Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 7 of 40




2015 and 2016, however, it was increasingly difficult for MiMedx to reach its revenue guidance

due to decreased demand from certain distributors and the increasingly aggressive revenue

targets MiMedx had publicly announced. (Tr. 512-515 (Carlton)).

       Confronted with the difficulties faced by MiMedx in meeting its quarterly and annual

revenue guidance, from at least in or about 2015 through at least in or about 2016, Petit and

Taylor engaged in a scheme to falsely recognize revenue from four distributors: CPM, a Texas-

based distributor, in the second quarter of 2015, SLR, a second Texas-based distributor in the

third quarter of 2015, Stability Biologics, a Tennessee-based distributor that MiMedx later

acquired, in the third and fourth quarters of 2015, and First Medical, a Saudi Arabia-based

distributor, in the fourth quarter of 2015. Through the scheme, Petit, Taylor, and others caused

MiMedx to report fraudulently inflated revenue figures to the investing public in the second,

third, and fourth quarters of 2015 (together, the “Implicated Quarters”) and in MiMedx’s 2015

annual filings. Petit, Taylor, and others caused MiMedx to report these fraudulently inflated

revenue figures to the investing public in order to ensure that the reported figures fell within

MiMedx’s publicly announced revenue guidance, and to fraudulently convey to the investing

public that MiMedx was accomplishing consistent growth quarter after quarter, as Petit and

Taylor had falsely touted to the investing public.

                          MiMedx’s Fraudulent Recognition of Revenue
                            from CPM in the Second Quarter of 2015

       By early 2015, CPM was a significant MiMedx distributor whose purchases helped

MiMedx reach its quarterly revenue guidance. (Tr. 599 (Carlton)). As the end of the second

quarter of 2015 approached, MiMedx had not yet hit its revenue guidance and MiMedx salespeople


                                                      3
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 8 of 40




were not anticipating the ability to generate substantial additional sales revenue from CPM. (GX

1002; Tr. 602 (Carlton); Tr. 986-87 (Schultz)). To meet MiMedx’s revenue guidance for the

second quarter of 2015, Petit and Taylor took steps to fraudulently inflate MiMedx’s sales to CPM.

Specifically, Petit and Taylor, through two fraudulent means, caused MiMedx to improperly

recognize approximately $1.4 million of revenue in the second quarter of 2015.

       First, Petit and Taylor agreed to pay Mark Brooks, the owner of CPM, $200,000 to

purchase approximately $2.1 million of MiMedx product by the end of June 2015. (Tr. 603-07

(Carlton)). To hide the fact that the $200,000 payment was a bribe to induce CPM’s purchase of

MiMedx product in the second quarter of 2015 (which should have reduced the revenue that

MiMedx could recognize from the sale), Petit and Taylor falsely characterized the $200,000 as

payment for purported consulting services provided by Brooks. (Tr. 607-12 (Carlton)). Prior to

arranging the fraudulent consulting payment, Taylor considered funneling the $200,000 payment

to Brooks through the company of a MiMedx consultant to disguise its purpose. (Tr. 1003-04

(Schultz)).

       Second, when MiMedx management realized that they did not have in stock the particular

MiMedx products that CPM agreed to order, Petit and Taylor agreed with Brooks that (1) as part

of CPM’s approximately $2.1 million order, CPM would purchase approximately $1.2 million of

MiMedx product that CPM neither wanted nor intended to sell, and (2) in a subsequent quarter,

CPM could return the unwanted product and exchange it for product of equal value that CPM

actually wanted and intended to sell. To carry out their fraudulent scheme, Petit and Taylor

enlisted the assistance of Jeff Schultz, a MiMedx vice president of sales. On or about June 29,

2015, when MiMedx management learned that the products CPM was willing to purchase were

                                                    4
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 9 of 40




not in stock, Schultz stated in an email to members of the MiMedx sales team, that was also

received by Petit and Taylor: “Ship to the amount of the total dollar amount. Fill what you can

that he wants and then send the rest of the product we have in stock and we will exchange it in

July.” (GX-1029). On or about that same date, Schultz emailed Brooks, copying Petit, among

others, asking Brooks to change his purchase order to reflect what MiMedx had in stock (but not

the products Brooks had been willing to order). Schultz stated in the email to Brooks: “Can we

please get a change order from you so we can ship what we have now in stock and I will physically

come to Dallas to make the changes in early July[.]” (GX-1027). After Brooks agreed to the

product swap, Petit signed the purported “consulting agreement.” (GX-709).

       At no time following this sale to CPM, did Petit and Taylor disclose to Cherry Bekaert,

MiMedx’s auditors, (1) the existence of the $200,000 “consulting agreement” with Brooks or (2)

that MiMedx and Brooks had reached a side agreement that CPM would purchase approximately

$1.2 million of product that it would swap for different product in a subsequent quarter. (Tr. 1737-

40 (Urbizo)).

       Based upon the secret agreement between MiMedx and Brooks to swap the product, on or

about June 29, 2015, CPM sent MiMedx a purchase order for approximately $2.1 million that

reflected the products that MiMedx had in stock and wanted to sell to CPM. MiMedx recognized

all of that revenue in the second quarter of 2015. (GX-718, 856).

       In or about July 2015, MiMedx sales executives discussed how to provide CPM the product

that Petit and Taylor had agreed to swap for the product CPM had agreed to receive the previous

quarter but did not want. On or about July 10, 2015, David Nix, a senior MiMedx operations

executive emailed Brent Miller, a MiMedx executive vice president, in relevant part: “Has it been

                                                     5
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 10 of 40




discussed how the [CPM] returns will be managed?” Miller responded, in relevant part: “We have

to manage timing for 2 reasons; our inventory rebuild and revenue recognition issue. Bill [Taylor]

wants to ship the [CPM] replacement product in August over a 2-3 week period in 4 shipments.

We have auditors here in the end of July looking at the books. No more emails on this.” (GX-

1033). Taylor thus directed Miller to carry out the swap in a manner designed to avoid detection

by MiMedx’s outside auditors.

                         MiMedx’s Fraudulent Recognition of Revenue
                           from SLR in the Third Quarter of 2015

       By the third quarter of 2015, MiMedx sought to sell product to a new Texas-based

distributor that could make up for the revenue shortfall resulting from the winding down of

MiMedx’s relationship with CPM. To make up that revenue, MiMedx first turned to SLR, a small

Texas-based distributor that was owned and operated by Jerry Morrison, a former MiMedx

employee.

       On or about September 15, 2015, approximately two weeks before the end of the third

quarter of 2015, MiMedx and SLR entered into a written “Domestic Distributor Agreement,”

which made SLR MiMedx’s exclusive distributor in Texas and provided that SLR would make

payment for any product that SLR purchased from MiMedx within 30 days of purchase. (GX-

715). On or about September 30, 2015, the final day of the third quarter of 2015, following

negotiations with Petit and Taylor, SLR agreed to purchase approximately $4.6 million of

OrthoFlo product, MiMedx’s new amniotic-fluid based product. This was the largest quarterly

order in MiMedx’s history to date. (GX-729). The timing and size of the order were dictated by

Petit and Taylor as a condition of SLR’s being made MiMedx’s exclusive distributor in Texas.


                                                    6
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 11 of 40




MiMedx, in turn, recognized approximately $4.6 million of revenue upon shipment of the product

to SLR in the third quarter of 2015.

       At the time that MiMedx recognized revenue for the September 2015 sale to SLR, Petit

and Taylor fully understood that SLR would not make a timely payment of $4.6 million for the

product, and certainly would not do so within contractual terms. As noted above, SLR’s $4.6

million order was, at that point, the largest quarterly order that MiMedx had ever received from

any customer. Yet SLR, a company in its infancy, had never ordered from MiMedx before and

had no record of making payments. MiMedx likewise had no record of selling OrthoFlo, a new

MiMedx product, to any customer. Moreover, as Petit and Taylor well knew, the $4.6 million

order was exponentially larger than SLR’s annual revenue.

       Petit and Taylor further understood that SLR lacked the means to store and distribute

OrthoFlo, a product that needed to be kept frozen. Before the end of the third quarter of 2015, at

the direction of Petit and Taylor, MiMedx purchased freezers, which it provided to SLR so that

SLR could purchase and store the quantity of OrthoFlo that MiMedx needed SLR to buy in order

for MiMedx to meet its quarterly revenue guidance. (GX-1042).

       Although SLR’s payment to MiMedx for the product it had purchased during the third

quarter of 2015 was due on or about October 30, 2015 (i.e., within 30 days of shipment), by the

end of November 2015 SLR had paid only approximately $10,000 of the $4.6 million it owed.

(GX-733). Additionally, in or about the fall of 2015, Morrison advised Petit that SLR was having

trouble distributing the OrthoFlo and that it needed an infusion of capital to pay MiMedx.

Morrison informed Petit that he had attempted to secure a loan from a bank, but had been

unsuccessful. (GX-1612).

                                                    7
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 12 of 40




       As Petit well knew, SLR’s failure to pay down a significant amount of the money it owed

to MiMedx before the end of 2015 made it more likely that Cherry Bekaert would challenge SLR’s

creditworthiness, which could lead to a restatement of MiMedx’s third quarter revenue figures or

a reduction in the revenue that MiMedx could recognize in its annual SEC filing. Petit, therefore,

arranged for Morrison to obtain a loan from Petit’s adult children to hide from MiMedx’s auditors

that the collectability of receivables from SLR was questionable. Petit, in or about the fourth

quarter of 2015, arranged for his adult children to loan money to SLR through a shell company,

which was funded with money from a trust fund established by Petit for his family.

       In or about late November 2015, Petit’s three adult children and their spouses incorporated

a shell company (the “Shell Company”) in order to issue a loan from the Shell Company to SLR.

(GX-402). Todd Campbell, Petit’s son in law, set up a bank account in the name of the Shell

Company and arranged for funds to be transferred from a generation-skipping trust that Petit had

established for his family into the Shell Company’s bank account in order to fund the loan to SLR.

(GX-403). Petit personally reviewed a promissory note between the Shell Company and SLR,

which Petit sent to Morrison. (GX-1079, 1080). Campbell, however, privately expressed to Petit

that he was not comfortable with the terms of the loan and told Petit in an email: “In general, [I

am] not a huge fan of loaning money. I think that is what banks are for.” (GX-1085). Petit himself

discussed the loan terms with Morrison and sent him the initial drafts of the loan paperwork.

       At the time the loan was issued, Petit understood that the loan proceeds would be used, in

substantial part, by SLR to pay down its debt to MiMedx for product that SLR had purchased. On

or about December 21, 2015, pursuant to the promissory note, the Shell Company wired

approximately $1.5 million to SLR. (GX-900). Within approximately the next week, SLR used

                                                    8
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 13 of 40




the loan proceeds in substantial part to make payments to MiMedx totaling approximately $1.2

million. (GX-733).

       Petit hid from MiMedx’s internal accountants and Cherry Bekaert that SLR had received a

loan from Petit’s adult children. With knowledge that SLR had used the loan proceeds in

substantial part to pay down its debt to MiMedx for product it had purchased in the third quarter

of 2015, Petit made false and misleading statements to MiMedx’s accountants and Cherry Bekaert

about the collectability of payment from SLR.

       For example, on or about February 4, 2016, in response to concerns raised by a member of

MiMedx’s accounting department about the propriety of recognizing revenue from SLR, Petit

approved the submission of a response to Cherry Bekaert, which, in relevant part, touted that SLR

“has paid over $1.4M since the first shipments had been made. Their payment history to date is

very similar to that of other distributors.” (GX-1118). Petit hid from Chery Bekaert that SLR’s

payments of $1.2 million to MiMedx had been funded in large part by the Shell Company loan

orchestrated by Petit and his children and funded from a trust fund that Petit himself had

established. Based in large part on SLR’s payments to MiMedx that were funded by the Shell

Company loan, Cherry Bekaert’s concerns about collectability were assuaged and Cherry Bekaert

continued to allow MiMedx to recognize revenue from the sale to SLR. (Tr. 1753-55 (Urbizo)).

                      MiMedx’s Fraudulent Recognition of Revenue from
                       Stability in the Third and Fourth Quarters of 2015

       By the third quarter of 2015, MiMedx also sought to sell product to Tennessee-based

Stability to help make up for the revenue shortfall resulting from, among other things, the winding

down of MiMedx’s relationship with CPM. For example, on or about September 18, 2015, Mike


                                                    9
         Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 14 of 40




Carlton, a MiMedx senior vice president of sales, emailed Petit, Taylor, and others stating that he

had just spoken with an employee of Stability and “[t]hey are excited to work with us and he asked

me ‘what can I personally do for you’. I told him we will need to move a significant amount of

liquid into his freezer and he said ‘it’s done’. This couldn’t have happened at a better time.” (GX-

1044).

         At approximately the same time, during the third and fourth quarters of 2015, Petit and

Brian Martin, the chief executive officer and part-owner of Stability, engaged in negotiations over

MiMedx’s acquisition of Stability.        These negotiations ultimately resulted in MiMedx’s

acquisition of Stability on or about January 13, 2016 (the “Acquisition”).

         Prior to the Acquisition, and while the negotiations were ongoing, MiMedx sold product

to Stability in both the third and fourth quarters of 2015. On or about September 29 and 30, 2015,

the last two days of the third quarter, MiMedx sold approximately $2.2 million of product to

Stability and recognized all of that revenue upon shipment. This purchase, the first ever made by

Stability from MiMedx and consisting primarily of OrthFlo product, was made at Petit’s request.

(Tr. 1510-17 (Martin)). After Stability agreed to make the purchases, sales employees at MiMedx

informed Stability as to which MiMedx products were immediately available for shipment, so that

Stability could order those products before the end of the quarter. (Tr. 1517-18).

         On or about December 31, 2015, the last day of the fourth quarter, Petit asked Stability to

purchase an additional MiMedx product at a cost of approximately $450,000. (Tr. 1560-68

(Martin)). At the time he made the request, Petit had already determined to recommend that

MiMedx make the Acquisition. Martin agreed to Petit’s request. MiMedx recognized all of the

revenue from that sale upon shipment. (GX-850). On the same day, after members of MiMedx’s

                                                     10
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 15 of 40




accounting department expressed concern that Stability had not yet paid any of the approximately

$2.2 million it owed for the purchase in the prior quarter, Petit asked Martin to make a partial

payment to show to MiMedx’s accountants and auditors. (Tr. 1560-68). Accordingly, Stability

paid MiMedx approximately $225,000 on or about December 31, 2015. This was the only payment

that Stability ever made for MiMedx product. (GX-728).

       These sales to Stability should not have been recognized as revenue by MiMedx in the third

and fourth quarters of 2015, for at least three reasons. First, MiMedx and Stability had not agreed

upon the essential terms of the sale, including when payment was due. In fact, substantial

disagreements between Stability and MiMedx over payment terms remained unresolved well after

MiMedx booked revenue for sales to Stability. Because of these outstanding disagreements,

Martin refused to sign a distribution agreement with MiMedx. Ultimately, Martin agreed to sign

a sham distribution agreement following the end of 2015, at the request of Petit and Taylor. (Tr.

1712 (Martin), GX-716). Taylor signed the sham agreement on behalf of MiMedx. (GX-716).

The signed distribution agreement was undated and signed by Taylor and Martin and was provided

to Cherry Bekaert in support of the revenue recognition.

       Second, Petit and Taylor reached a secret side understanding with Stability that Stability

would buy product in the third quarter that it did not want and would not sell, and that Stability

could either swap that product for different product or return the unwanted product to MiMedx in

a subsequent quarter for a refund or credit. (Tr. 1514-15 (Martin)). For example, on or about

September 29 and 30, 2015, the last two days of the third quarter, when MiMedx management

realized that they did not have in stock the particular MiMedx products that Stability agreed to

purchase and planned to sell, Petit and Taylor agreed with Martin that (1) as part of Stability’s

                                                    11
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 16 of 40




approximately $2.2 million order, Stability would purchase approximately $2 million of MiMedx

products that Stability neither wanted nor intended to sell, and (2) in a subsequent quarter, Stability

could return the unwanted product and swap it for product of equal value that Stability could sell.

Petit and Taylor reached this agreement with Stability in an effort to finalize MiMedx’s $2.2

million sale to Stability during the third quarter of 2015 and thereby falsely inflate MiMedx’s

revenue in order to meet the company’s quarterly revenue guidance.

       Moreover, toward the end of 2015, in an effort to induce Martin to purchase additional

MiMedx product in the fourth quarter and sign a distribution agreement, Petit gave Martin a secret

letter granting Stability the right to return any and all MiMedx product that it had been previously

purchased. (GX-701). On or about December 31, 2015, Petit provided the secret letter to Martin,

stating that if the Acquisition did not proceed, MiMedx would “commit to exchange or take back

any of our amniotic related products so you may proceed on your own.” (Id.). Petit back-dated

the letter to September 25, a date immediately prior to Stability’s first purchase of MiMedx

product, and hid the letter from MiMedx’s internal accountants and Cherry Bekaert. After

receiving this letter, Martin emailed an employee of Stability: “I told [Petit] I would not sign the

distribution agreement unless we could return the product! :-).” (GX-1251). Accordingly, as Petit

well knew, the sales to Stability were not final because Stability had the right to return the product

to MiMedx at any time and the amount of any return could not be reasonably estimated.

Ultimately, Stability returned more than half of the product that it had purchased from MiMedx

and exchanged some of it for other products.

        Third, Petit and Taylor understood that Stability could not and would not pay for the

product in a timely fashion. As noted above, Stability ultimately paid MiMedx only approximately

                                                      12
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 17 of 40




$225,000, less than ten percent of the value of product that it purchased during the third and fourth

quarters of 2015.

       In or about early 2016, as part of its annual audit, Cherry Bekaert questioned MiMedx’s

senior management about the propriety of revenue recognized from sales to Stability. In response,

Petit and Taylor made false and misleading statements to Cherry Bekaert about MiMedx’s

arrangement with Stability. For example, in a written summary prepared for Cherry Bekaert on or

about February 4, 2016, Petit and Taylor asserted that “[t]he MiMedx products were sold to

[Stability] under a signed distributor agreement similar to agreements signed with other

distributors such as [CPM].” (GX-1118). As set forth above, however, Petit and Taylor knew that

statement was false, because there was no such distribution agreement at the time the products

were sold in the third quarter of 2015. In reality, the distribution agreement was not actually signed

until in or about 2016, but was undated in order to conceal when it was actually executed.

Similarly, Petit and Taylor asserted in the written summary that Stability’s sales of MiMedx

product in the fourth quarter were “minimal” because Martin was “preoccupied during the fourth

quarter,” and that Stability made an additional order in the fourth quarter “as they wanted to be

assured they could continue to supply their customers if the merger agreement negotiations slowed

down or were discontinued.” (GX-1118). In truth and in fact, as Petit and Taylor well knew,

Stability never intended to sell most of the product it had purchased in the third quarter, let alone

within the following three months, and Stability purchased additional product in the fourth quarter

only because Petit had requested that Stability do so as part of the Acquisition negotiations. None

of these terms of the Stability transaction were revealed to MiMedx auditors. (Tr. 1757-62

(Urbizo)).

                                                     13
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 18 of 40




                         MiMedx’s Fraudulent Recognition of Revenue
                        from First Medical in the Fourth Quarter of 2015

       As the end of the fourth quarter of 2015 approached, in order to reach its quarterly and

annual revenue guidance, MiMedx sought to sell product to First Medical, a Saudi Arabia-based

distributor that sold medical products to hospitals in the Middle East. At the time, First Medical

was attempting to obtain a “tender” (or contract) to sell products to state-sponsored hospitals in

Saudi Arabia.

       During negotiations between MiMedx and First Medical, Bassam El Hage, a principal of

First Medical, made clear to Taylor that there was a risk that the Saudi government would not

award the tender to First Medical and that First Medical therefore could not assume the risk of

purchasing MiMedx product if the tender was not awarded. Accordingly, Taylor agreed with El

Hage, in substance, that (1) MiMedx sales representatives would assist First Medical in selling

product to Saudi hospitals, (2) MiMedx would take back the product if the tender were not

awarded, (3) MiMedx would not leave First Medical with any losses, and (4) MiMedx would give

First Medical additional extended payment terms.

       First Medical ultimately agreed to purchase approximately $2.54 million of MiMedx’s

EpiFix product in or about late December 2015, and MiMedx recognized revenue from the sale

upon shipment. After Taylor agreed to let First Medical make their purchase of product contingent

on the tender, Taylor was told by members of MiMedx’s accounting team that that would preclude

revenue recognition and Taylor agreed to change the payment term to 180-day fixed terms. Taylor

then crafted a false cover story to mislead MiMedx’s internal accountants and Cherry Bekaert

about the true terms of MiMedx’s arrangement with First Medical.


                                                   14
          Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 19 of 40




          On or about December 21, 2015 at approximately 2:30:02 p.m., Taylor sent an email,

entitled “Purchase Order,” (the “Cover Email”) to the El Hage, copying Carlton, stating:

          Thank you very much for the EpiFix order placed earlier today. It is very much
          appreciated. Our accountants have asked for a clarification on the Payment Terms.
          Because the email referenced was related to the 2015 tender and the July order, they
          wish to have a clarification. I know this order is for 2016 sales by [First Medical].
          I have clarified below their proposal.


          Payment terms: 180 days from receipt of product by [First Medical].

          Thank you for your consideration. Please advise if this will be acceptable.


          Just four seconds later, on or about December 21, 2015 at approximately 2:30:06 p.m.,

Taylor sent a second email to the El Hage, entitled “Purchase Order – Clarification” (the

“Clarification Email”). The Clarification Email did not copy anyone at MiMedx and memorialized

terms that differed materially from those set forth in the Cover Email. Taylor’s Clarification Email

stated:

                  Further to my email that I just sent relative to the Purchase order 212-2015.
          We understand that it is expected that the 2016 tender will be issued in March 2016,
          and it is expected to be as big, or bigger than the tender that was issued to [First
          Medical] in 2015. In the event the tender is delayed, or for some unlikely event
          does not occur, MiMedx will give [First Medical] additional extended payment
          terms if request[ed] and will assist [First Medical] in selling the product or another
          option would be to repurchase the product. We will continue supporting sales
          efforts in the territory by continued training . . . . Thank you again for a strong
          partnership with MiMedx. Please feel free to contact me at any time with any
          questions. Best regards, Bill.

          Taylor subsequently arranged for the Cover Email, but not the Clarification Email, to be

circulated to MiMedx’s accounting department. As Taylor well knew, the Clarification Email

memorialized the true terms of First Medical’s purchase, and the Cover Email was a false cover


                                                       15
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 20 of 40




story designed to mislead MiMedx’s internal accountants and Cherry Bekaert into believing that

First Medical was required to make payment to MiMedx within 180 days and that, accordingly,

MiMedx could immediately recognize revenue from the sale.

       In or about early 2016, in connection with its annual audit, Cherry Bekaert sought written

confirmation from First Medical that it had purchased MiMedx product in or about December 2015

subject to specified payment terms. Taylor thereafter arranged for El Hage to receive and sign an

audit confirmation that falsely indicated that First Medical had agreed to pay within 180-day terms

and omitted the true terms of First Medical’s arrangement with MiMedx as reflected in the

Clarification Email. Taylor hid the Clarification Email and the true terms of the deal from

MiMedx’s internal accountants and Cherry Bekaert.

                                         DISCUSSION

I. Applicable Law

  A. Rule 29

           A defendant challenging the sufficiency of the evidence “bears a heavy burden.”

United States v. Aguiar, 737 F.3d 251, 264 (2d Cir. 2013) (quoting United States v. Hawkins, 547

F.3d 66, 70 (2d Cir. 2008)). A conviction must be upheld if “any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.” United States v. Persico,

645 F.3d 85, 105 (2d Cir. 2011) (internal quotation marks and citation omitted; emphasis in

original). The Court cannot disturb a jury’s verdict unless “the evidence that the defendant

committed the crime alleged is nonexistent or so meager that no reasonable jury could find guilt




                                                    16
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 21 of 40




beyond a reasonable doubt.” United States v. Cuti, 720 F.3d 453, 461 (2d Cir. 2013) (internal

quotation marks omitted).

           In considering the sufficiency of the evidence supporting a guilty verdict, the evidence

must be viewed “in the light most favorable to the Government.” United States v. George, 779

F.3d 113, 115 (2d Cir. 2015). The Court must analyze the pieces of evidence “in conjunction, not

in isolation,” United States v. Persico, 645 F.3d at 104 (quoting United States v. Eppolito, 543

F.3d 25, 45 (2d Cir. 2008)), and must apply the sufficiency test “to the totality of the government’s

case and not to each element, as each fact may gain color from others,” United States v. Cuti, 720

F.3d at 462 (quoting United States v. Guadagna, 183 F.3d 122, 130 (2d Cir. 1999)). The Court

must also “credit[] every inference that the jury might have drawn in favor of the government,”

because “the task of choosing among competing, permissible inferences is for the fact-finder, not

for the reviewing court.” Cuti, 720 F.3d at 461-62 (internal quotation marks and citations omitted).

  B. Rule 33

           The district court “may grant a new trial to [a] defendant if the interests of justice so

require.” Fed. R. Crim. P. 33. Because “motions for a new trial are disfavored in the Second

Circuit,” United States v. Gambino, 59 F.3d 353, 364 (2d Cir. 1995), a district court, after

examining the totality of the evidence and considering objectively all of the facts and

circumstances, should grant the motion only if the court finds “a real concern that an innocent

person may have been convicted.” United States v. Sanchez, 969 F.2d 1409, 1414 (2d Cir. 1992).




                                                     17
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 22 of 40




In short, “[i]t is only when it appears that an injustice has been done that there is a need for a new

trial ‘in the interests of justice.’” Id.

            Because courts generally must defer to the jury’s resolution of conflicting evidence and

assessment of witness credibility, “[i]t is only where exceptional circumstances can be

demonstrated that the trial judge may intrude upon the jury function of credibility assessment.”

United States v. Sanchez, 969 F.2d at 1414. In particular, “[a] district court may not grant a Rule

33 motion based on the weight of the evidence alone unless the evidence preponderates heavily

against the verdict to such an extent that it would be manifest injustice to let the verdict stand.”

United States v. Archer, 977 F.3d 181, 188 (2d Cir. 2020) (internal quotation marks omitted). The

trial court’s discretion to grant a new trial under Rule 33 should be exercised “sparingly” and in

“the most extraordinary circumstances.” Sanchez, 969 F.2d at 1414.

II. Sufficient Evidence Supported the Defendants’ Convictions

        Continuing to press arguments that were previously rejected by both the jury and this Court,

the defendant seeks judgements of acquittal on their respective counts of conviction. Petit makes

a kitchen-sink argument, asserting that the Government failed to offer sufficient proof that

MiMedx’s recorded revenues did not comply with Generally Accepted Accounting Principles

(“GAAP”) or, in the alternative, that he knew about the accounting misstatements, and that there

was no foundation for the jury’s finding of intent to defraud. (Petit Mot. 5-7). Taylor argues more

generally that the evidence was insufficient to establish his participation in the charged conspiracy.

(Taylor Mot. 9-14).

        The defendants’ sufficiency arguments have no merit. As discussed below, there was

ample evidence that the defendants caused MiMedx to report false and misleading revenue figures,

                                                     18
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 23 of 40




that they understood the accounting implications of their secret side deals with MiMedx’s

distributors, and that they acted with criminal intent to deceive MiMedx’s investors and auditors.

  A. Expert Testimony Was Not Required to Establish that the Defendants Caused
  MiMedx to Report False and Misleading Revenue Figures.

       Petit’s lead sufficiency argument can be easily dismissed. Petit argues that the

Indictment in this case alleges that the defendants caused MiMedx to report revenue in violation

of GAAP and that the Government’s failure to call an expert witness to establish that the

accounting was in fact improper under GAAP renders the evidence per se insufficient. (Petit

Mot. 7). This is wrong on multiple fronts.

       First, the Second Circuit has explicitly rejected the argument that, in order to prove

accounting fraud, the Government must prove that the accounting was improper under GAAP.

United States v. Ebbers, 458 F.3d 110, 125 (2d Cir. 2006). “[I]f the government proves that a

defendant was responsible for financial reports that intentionally and materially misled investors,

the [penalty provision of the Exchange Act] is satisfied.” Id. The Government “is not required

in addition to prevail in a battle of expert witnesses” to establish that the accounting was

improper. Id. at 125-26; see also United States v. Rigas, 490 F.3d 208, 220 (2d Cir. 2007) (“The

government was not required to present expert testimony about GAAP’s requirements because

these requirements are not essential to the securities fraud alleged here.”).

       Contrary to Petit’s claim, this rule is no different where the Government has asserted that

the defendants’ fraudulent conduct has, in fact, resulted in a misstatement of financials under

GAAP. “[E]ven where improper accounting is alleged, the statute requires proof only of

intentionally misleading statements that are material, i.e., designed to affect the price of a


                                                     19
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 24 of 40




security.” Ebbers, 458 F.3d at 125 (citing 15 U.S.C. § 78ff). That is because, in an accounting

fraud case, compliance with GAAP “neither establishes nor shields guilt” but is instead “relevant

only as evidence of whether a defendant acted in good faith.” Rigas, 490 F.3d at 220.

Accordingly, Petit’s repeated assertions that the Indictment in this case recited GAAP literature

or alleged improprieties under GAAP (Petit Mot. at 7-8) are irrelevant. The Government was

under no obligation to prove the GAAP accounting implications in order to secure a conviction.

       Relatedly, nothing in the law requires that, where accounting improprieties are alleged,

those improprieties must be proven through expert testimony. False or misleading statements in

a company’s financial statements may be proven, as here, by testimony that the accountants and

auditors who were responsible for recording and reviewing the transactions at issue would have

reached a different accounting conclusion if they had known the facts that the defendants hid

from them. As the Second Circuit recognized in Cuti, a case in which, as here, the Government

alleged that the defendants had recognized revenue in violation of GAAP, the relevant issue is

not the specifics of the accounting rules or their interpretation, but instead, “whether the facts

[withheld from the accountants] would have altered the rules’ application.” 720 F3d at 460.

Because in such circumstances, “the issue for the fact-finder’s determination is reduced to

impact—whether a witness would have acted differently if he had been aware of additional

information—the witness so testifying is engaged in ‘a process of reasoning familiar in everyday

life’” and is properly understood as offering lay opinion testimony. Id. (quoting Fed. R. Evid.

701, advisory committee’s note, 2000 amend.).

       In this case, just as in Cuti, the testimony that the Government presented from Mark

Andersen and Matt Urbizo established overwhelmingly that the defendants’ lies and omissions

                                                     20
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 25 of 40




affected the accounting for the transactions at issue and resulted in MiMedx’s publishing falsely

inflated revenue figures. This evidence was thus more than sufficient to support the convictions.

  B. The Evidence of Petit’s Criminal Intent Was Overwhelming

       Next Petit argues that that the evidence of his intent to defraud was lacking. (Pet. Mot 8-

12). He begins this argument by aiming at a straw man, spending pages taking issue with

evidence that the Government introduced to establish that he was strongly motivated to report

favorable revenue figures for MiMedx and that he stood to benefit financially from doing so.

(Id. at 8-10). But while it is uncontroversial that an executive’s desire to meet revenue targets,

and his personal stake in meeting those objectives, are not necessarily indicative of a guilty

mind, when paired with evidence that the same executive hid key terms of transactions and

affirmatively misled accountants regarding the nature of those transactions, such incentives

provide powerful evidence that these actions were intentional efforts to defraud investors and not

the product of mistake or accident. As the Second Circuit has recognized, “proof of motive,

where available, is often sufficient to convince a reasonable man of criminal intent beyond a

reasonable doubt.” United States v. Natelli, 527 F.2d 311, 318 (2d Cir. 1975).

       Apparently recognizing this fact, Petit next attacks the Government’s evidence of his lies

and omissions. Relying heavily on the Ninth Circuit’s decision in United States v. Goyal, 629

F.3d 919 (2010), he argues that the falsehoods in his management representation letters and his

failure to disclose the side-deals cannot provide evidence of criminal intent. (Petit Br. at 10-11).

Goyal, however, is not binding on this Court and is, in any event, distinguishable. In Goyle, the

Government sought to prove the defendant’s guilt of lying to auditors by relying on his

attestations in management representation letters that the company’s financial statements

                                                     21
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 26 of 40




“complied with GAAP” and the company “had disclosed all sales terms” to the auditors. Goyal,

629 F.3d at 916. The Ninth Circuit concluded that the Government had failed to offer evidence

as to certain transactions that the company’s accounting did not comply with GAAP, had failed

to establish that the defendant knew of the accounting problems as to others, and had failed to

show that the defendant knew that there were sales terms that were not disclosed to the auditors.

Id. at 917-22.

       This case is easily distinguishable. As to each of the distributors in this case, the

Government offered affirmative proof that (1) Petit and Taylor entered into secret side deals to

artificially inflate MiMedx’s revenue, (2) that as a result of these secret deals, MiMedx recorded

revenues in a way that was contrary to GAAP, (3) that Petit understood the accounting

implication of his actions, and (4) that the defendants did not simply fail to disclose their actions,

they acted affirmatively to hide them from MiMedx’s accountants and auditors, including after

Andersen raised questions about the propriety of revenue recognition. Cf. Goyal, 629 F.3d at

922 (noting the absence of any evidence that the defendants “willfully concealed” side deals

from auditors).

       1. CPM

       Beginning with CPM, Matt Urbizo offered clear testimony that if the circumstances and

motivations of the $200,000 payment to Mark Brooks, and the company’s commitment to ship

CPM product that it knew would be returned, had been disclosed to him, then he would have

concluded that the company’s recognition of revenue from its second quarter 2015 sale to CPM

was overstated under GAAP, irrespective of the size of the company’s reserves. (Tr. 1738-44

(Urbizo)). The evidence established that Petit and Taylor knew this as well.

                                                     22
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 27 of 40




       With respect to the $200,000 payment to Brooks, Jeff Schultz, a participant in the CPM

transaction, testified that he understood that Petit and Taylor would not want to reduce the

recorded revenue from the sale to account for the payment to Brooks. It was for that reason that

Schultz suggested to Taylor that the payment could be run through another distributor’s

accounts. (Tr. 1337). Taylor did not balk at this suggestion or indicate that there was no need to

disguise the payment. But rather than take up Schultz’s suggestion, Taylor and Petit arranged to

disguise the payment to Brooks in a different way: as consideration for purported consulting

work done. (GX 354). Petit doubled down on this claim, testifying under oath to the SEC that

the payment was for consulting work (GX 1612), and telling investors that it was for “very valid

intelligence information” (GX 354). Yet, at trial, he did not challenge the testimony of Carlton

and Schultz that Brooks was not inclined to do any consulting work and, in fact, never did any.

(Tr. 609-6012 (Carlton); 1006-09 (Schultz)). Petit also offered other, contradictory explanations

regarding the purpose of the payment, reporting in an email sent to MiMedx’s general counsel

that the money was intended to settle a dispute regarding MiMedx’s sales to group purchasing

organizations (GX 146), and attempting to pressure Jeff Schultz to tell investigators that the

payment was for lost stock (Tr. 1019). The jury was entitled to infer that Petit’s contradictory

and inconsistent explanations regarding the purpose of the payment, as well as his efforts to

corruptly influence Schultz’s and Carlton’s testimony, were indicative of an effort to

affirmatively hide the fact that the payment was an inducement, and his knowledge and

understanding that disclosing that fact would cause the payment to be offset against recorded

revenue. Petit’s suggestion otherwise (Petit Br. at 13-14) simply ignores this evidence.



                                                    23
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 28 of 40




       The evidence of Petit’s criminal intent with respect to the CPM product swap was also

substantial. Petit argues in his motion that he was not aware of the swap negotiations (Petit Br.

at 14), but that is plainly false. Jeff Schultz testified that he included Petit on an email regarding

the swap because Petit “had to be aware of everything that was going on at CPM,” (Tr. at 1012).

And, indeed, it was Petit who, in September, sent Brooks the list of products that MiMedx

expected would be coming back. (GX 1041). At a minimum, the jury could infer from this

evidence that Petit was aware of and participated in negotiating the swap.

       As to whether the defendants knew the swap was wrongful, as the Government argued at

trial, it made no business sense for MiMedx to ship product it knew would be coming back. The

only plausible inference is that the swap was orchestrated to artificially and improperly inflate

revenue. Indeed, both Michel Carlton and Jeff Schultz, who were less expert in accounting than

either of the defendants, testified that they understood the swap arrangement made no business

sense, and was an effort to artificially inflate revenue. (Tr. 617-18 (Carlton); Tr. 975-76, 1013-

14 (Schultz)). The jury was entitled to infer from this testimony that Petit and Taylor, who

participated with Schultz and Carlton in arranging the transaction, understood this as well. That

conviction is only reinforced by Brent Miller’s email indicating that Taylor wanted to manage

the timing of the CPM product swap to avoid a “revenue recognition issue” given that MiMedx

would “have auditors in here at the end of July looking at the books.” (GX 1033). While the

email does not explicitly mention Petit, the jury could infer that, given Petit’s close involvement

in the CPM negotiations, including his later involvement in carrying out the swap, he shared




                                                      24
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 29 of 40




Taylor’s instruction to hide the fact of the swap from MiMedx’s auditors.1 Indeed, Petit and

Taylor concealed the swap from both MiMedx’s internal accountants and outside auditors.

       2. SLR

       As to MiMedx’s $4.6 million sale to SLR in the third quarter of 2015, the evidence

established that all parties to the transaction understood that SLR’s ability to pay for the product

within a reasonable amount of time was dubious. The sales to SLR were the largest sales by

dollar amount that MiMedx had ever made, and SLR was a new distributor with limited cash

flows selling a new product, Orthoflow, without an established market. (Tr. 982, 2010). Schultz

testified that shortly after the sale, SLR’s principal, Jerry Morrison, showed him his freezers full

of Orthoflo and commented, “It will probably take me two years to sell this product. . . . I don’t

know how I am going to get rid of it.” (Tr. 983). Petit and Taylor were aware of all of these

facts. They were also both aware that SLR lacked the financial means to pay for the product, as

they were propping up SLR’s business. In addition to providing Morrison with freezers to store

the OrthoFlo he purchased from MiMedx, the defendants saw to it that Morrison got severance

payments from MiMedx and $25,000 a month for supposed consulting work. (DX 362).

       Petit, however, hid his knowledge of SLR’s precarious financial position from MiMedx’s

auditors when they specifically inquired into this issue at the end of 2015, after Andersen raised




       1
          Petit also argues in passing that there was insufficient evidence that the inflations with
respect to CPM were material, but the jury heard contrary evidence from two investors, as well as
Mimedx’s external auditor. Moreover, the jury was not required to conclude that the inflation with
respect to CPM alone was material. Rather, the question was whether the inflation attributable to
the scheme as a whole was of a nature or magnitude that it would have mattered to a reasonable
investor.
                                                     25
         Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 30 of 40




concerns about the propriety of recognizing revenue for sales to SLR. Rather than explain the

true facts and circumstances around SLR, in an email he prepared for the auditors and was cc’ed

to Taylor, Petit make misleading representations about how long SLR had been in business,

suggested that it was an established distributor, and suggested that the company was performing

so well that it was able to make a $1.5 million payment to MiMedx in December 2015. (GX

1123).

         In truth, Petit had funded the $1.5 million payment through a loan orchestrated through

his children, a fact that he did not disclose to the auditors. While Petit claims that there was no

evidence that he intentionally sought to hide the loan (Petit Br. at 17), that argument ignores the

evidence that Petit structured the loan to flow through a shell company and, despite having the

means to loan the money to Morrison himself, arranged for the loan to be made by his adult

children, who had virtually no personal involvement in vetting Morrison’s creditworthiness or

negotiating the loan terms, all of which Petit undertook himself. (Tr. 2273-77). Petit’s

machinations in this regard are strong evidence that he knew the loan had revenue recognition

implications, as is the fact that he made no mention of it when Cherry Bekaert specifically asked

about what he knew regarding SLR’s financial position. The reason Petit sought to hide the loan,

as well as the other facts he knew about SLR’s precarious finances is obvious. He understood

that if MiMedx’s auditors knew these facts, they would conclude that MiMedx could not record

revenue from its third quarter sale to SLR.

         And on this score, Petit was correct. Urbizo testified that if he had been made aware of

the loan, he would have concluded that the $4.6 million in revenue that MiMedx recorded for its

third quarter sale to SLR was not reasonably collectable at the time the revenue was booked, and

                                                     26
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 31 of 40




accordingly that GAAP required that any revenue recorded in the third quarter must be reversed.

(Tr. 1755).

       3. Stability Biologics

       Petit’s arguments regarding Stability Biologics fare no better. He claims that the

evidence that Petit agreed to permit Stability to delay or defer payment for product that it ordered

from MiMedx in the third quarter of 2015 consisted only of speculation on the part of Brian

Martin. (Petit Br. at 18). But Martin’s testimony, which the jury was entitled to credit, revealed

that his understanding was far from speculative. Rather, Martin testified that he made clear to

Petit in no uncertain terms that Stability could not pay for the product (Tr. at 1705), and Petit’s

suggestion that the parties would “figure out a payment plan” made clear that MiMedx would not

expect payment from Stability within any fixed term. (Tr. 1510). Moreover, Urbizo testified

that the absence of a fixed term of payment made revenue recognition improper under GAAP.

(Tr. 1760.) As to whether Petit understood that his open-ended payment term created a revenue

recognition problem, the jury could fairly conclude that he did based on (1) Petit’s false

representation in his management representation letter that the terms of the sale were governed

by the company’s “standard product terms and conditions” (GX 601); (2) his efforts to procure a

signed distribution agreement containing fixed terms in anticipation of the annual audit (Tr.

1582; GX 1140); (3) and his plea that Martin make a payment toward Stability’s outstanding

receivable in advance of the annual audit (Tr. 1562).

       Relatedly, from the very first conversation, Petit made clear to Martin that if Stability

could not resell the product, it had the right to return or exchange it. Petit made this

representation orally to Martin in September of 2015 (Tr. 1510-11) and later reduced it to writing

                                                     27
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 32 of 40




in order to secure a supplemental order from Stability before the end of the fourth quarter (Tr.

1573-1580, GX 701, 1520). Matt Urbizo testified that the existence of this right of return

prevent MiMedx from recognizing any of the revenue that it sold to Stability. (Tr. 1758-59).

Moreover, while Petit cites Goyal for the proposition that, in order to base an accounting fraud

claim on an undisclosed right of return, the Government must offer evidence that “returns were

not amenable to reasonable estimation,” 629 F.3d at 918, he overlooks the fact that, unlike in

Goyal, the accounting issues raised by the Stability letter and the other side agreements in this

case did not turn on MiMedx’s inability to estimate returns or reserve, but rather a failure of

those transactions to meet other revenue recognition criteria. (Tr. 1943-45 (Urbizo, testifying

that the “concept of estimating returns” has no bearing if “you don’t meet all of the criteria for

recognizing revenue at the time of sale;” 1742-44). Nor can it seriously be disputed that Petit

understood the revenue recognition implications of the blanket right of return he granted to

Stability. Not only did Petit fail to disclose the letter to Cherry Bekaert despite his representation

that he had disclosed “all side agreements or other arrangements (either written or oral),” (GX-

602), he also took care to limit the distribution of the letter within MiMedx and caused it to be

sent to Martin by FedEx rather than by email. (GX-700). This evidence powerfully indicates

that Petit understood the accounting significance of the letter, and the jury was entitled to rely on

it in finding that he had criminal intent.

        4. First Medical

        Finally, with regard to First Medical, Petit argues that there is no evidence linking him to

the accounting improprieties. (Petit Br. at 23). He acknowledges, however, that there was

evidence that he participated in a call on December 9, 2015, during which representatives of First

                                                     28
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 33 of 40




Medical sought and obtained from MiMedx a guarantee that they could return any product if

they were unable to resell it. Tr. 545-47. Petit also acknowledges the evidence that he was

aware of the importance that the prospective First Medical order played in ensuring that MiMedx

met its revenue guidance. In light of this evidence, and the other evidence adduced in the case

regarding Petit’s knowledge and understanding of the implications of a blanket right of return for

the proper accounting of a sale, as well as the evidence of Petit and Taylor’s close working

relationship and detail-oriented management at MiMedx, the jury could fairly rely on his

participation in the First Medical conversations in reaching its verdict.

  C. Taylor’s Conspiracy Conviction Is Equally Well-Grounded

       Taylor’s sufficiency arguments are no stronger than Petit’s. At the outset, Taylor attempts

improperly to narrow the range of conduct that the Court can consider in assessing his sufficiency

claims, insisting that the jury’s verdict can “only be understood as a rejection of the allegation in

the Indictment that Mr. Petit and Mr. Taylor conspired together to commit securities fraud.”

(Taylor Br. at 9). The Second Circuit, however, has repeatedly admonished against engaging in

the sort of speculative inquiry regarding the jury’s intent that Taylor’s motion invites. “A court

knows only what the jury’s verdicts were, not what the jury found, and it is not within the province

of the court to attempt to determine the reason or reasons for verdicts that are inconsistent.” United

States v. Acosta, 17 F.3d 538, 546 (2d Cir. 1994).     For that reason, “one defendant’s conspiracy

conviction does not become infirm by reason of jury verdicts of not guilty against all of his alleged

coconspirators.” Id. at 545.

       Accordingly, in assessing Taylor’s sufficiency claim, the Court may properly consider the

evidence outlined above regarding his role, with Petit, in structuring the $200,000 payment to

                                                     29
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 34 of 40




Mark Brooks, in arranging the $1.3 million CPM product swap, in booking the $4.6 million sale

to SLR despite ample evidence that SLR could not pay for the product, and in signing a sham

distribution agreement with Stability just in time for the annual audit. With regard to the CPM

swap in particular, Taylor makes no mention of GX 1033, the email regarding the CPM product

swap in which Brent Miller reports that Taylor has directed him to time the product returns so that

they were not noticed by MiMedx’s auditors. Nor does he acknowledge that the jury could rely

on this email to conclude that, even if he did not conspire with Petit, he conspired with Brent Miller

or others to effectuate the substantive securities fraud with respect to CPM and to mislead

MiMedx’s auditors.

       Nor is Taylor correct that, in light of the acquittal of Petit on the conspiracy count, “the

only remotely plausible First Medical theory the Government presented was that Mr. Taylor

conspired with Mike Carlton to mislead MiMedx’s auditors with respect to the December 2015

transaction.” (Taylor Br. at 11). This argument is wrong on multiple levels. Beyond the fact that

it is inappropriate to speculate regarding the reasons for the jury’s verdict, Acosta, 17 F.3d at 546,

Taylor ignores the evidence that he and Mike Carlton worked together not simply to mislead

MiMedx’s auditors, but also to record the fraudulent First Medical transaction in the first place.

Indeed, Carlton’s testimony and contemporaneous text messages and emails established that

Carlton and Taylor worked together in the fourth quarter of 2015, well before the audit, to ensure

that First Medical received and understood the secret side email as part of the process of finalizing

the First Medical order, to clarify MiMedx’s commitment to repurchase product from First

Medical in the event the tender was denied, and to record the fraudulent revenue that resulted from

the order in order to reach MiMedx’s revenue guidance. Tr. 559-66. In other words, they

                                                     30
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 35 of 40




knowingly agreed to improperly record revenue at the time of the sale to First Medical in December

2015. The jury could easily have relied on this evidence to conclude that Taylor conspired with

Carlton to commit substantive securities fraud with respect to First Medical.

       As for the communications between Taylor and Carlton regarding the First Medical audit

confirmation, Taylor rehashes arguments that were previously rejected by the jury and invites the

Court to reweigh the evidence. (Taylor Br. at 12). He argues that the text message that Taylor

sent him at 12:27 PM on February 12, 2015 (DX 411) must be viewed as pertaining to Athletic

Surgical rather than First Medical. Taylor acknowledges that this argument is contradicted by

the testimony of Mike Carlton, but he essentially asks the Court to disregard that testimony. This

is improper. Whether to credit witness testimony and what weight to assign it is the province of

the jury. Taylor’s suggestion that no reasonable juror could read the text messages as pertaining

to First Medical is plainly incorrect. While it is true that the text message exchange shows

Carlton and Taylor toggling back and forth between First Medical and Athletic Surgical, it

begins and end with discussions of “Bassam,” a principal at First Medical. Moreover, other

messages in the chain provide equally strong support for the notion that Taylor attempted to

interfere with the audit confirmation process for First Medical. Most significantly, at 11:39 AM

that day, Taylor texted Carlton, “See if Bassam can send a draft of the signed letter to me prior to

sending to the auditors to review.” (DX 411). The jury could well infer from this message that

Taylor sought to review First Medical’s audit confirmation prior to its being transmitted to




                                                    31
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 36 of 40




Cherry Bekaert precisely because he wanted to hide from the auditors the existence of the right

of return and that, accordingly, he conspired with Carlton to mislead MiMedx’s auditors.2

III. There is No Basis to Order a New Trial

       Recognizing the weakness in their sufficiency claims, the defendants also briefly argue that

perceived unfairness in certain of the Government’s arguments entitles them to a new trial. As

discussed below, however, the Government’s arguments were fair and grounded in the evidence.

Indeed, the defendants did not even object to these arguments or respond to them when they were

made. Certainly the statements at issue are a far cry from the “flagrant abuse” that the defendants

must show in order to obtain a new trial. United States v. Rivera, 22 F.3d 430, 437 (2d Cir. 1994)

(“If the defendant failed to make timely objection to a statement contained in the prosecutor’s

summation, the statement will not be deemed a ground for reversal unless it amounts to a flagrant

abuse.”).

  A. Rebuttal Argument Concerning Athletic Surgical

       Taylor seeks a new trial on the basis of brief comments that Government counsel made

without objection during the rebuttal summation in response to Taylor’s argument that the “no

extra commentary” text message concerned Athletic Surgical, not First Medical.                After

characterizing the defense argument as a “desperate claim” counsel noted “If Bill Taylor is

directing Athletic Surgical to give an audit confirm that omits the terms of the deal, well then

obviously he is guilty of the crimes charged in the indictment. He’s still lying to the auditors. So




       2
        Given the strength of the evidence outlined above, Taylor’s cursory argument that he
should be granted a new trial because the evidence “preponderates heavily against the verdict”
should be summarily rejected. (See Taylor Br. at 19, citing Archer, 977 F.3d at 198).
                                                  32
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 37 of 40




even on the defense theory, he’s guilty.” Tr. 2459. Government counsel then immediately pivoted,

“But you also know from the messages that Bill Taylor was obviously talking about First Medical,

right?” and went on to explain why this was so. Id. As noted, Taylor did not object to this line of

argument when it was made. He now argues, however, that the Government’s comments regarding

Athletic Surgical posed a new theory of liability that amounted to a prejudicial variance or a

constructive amendment of the Indictment. (Taylor Br. 15-18). Taylor is wrong.

       A constructive amendment occurs when the trial evidence or the jury charge operates to

“broaden[] the possible bases for conviction from that which appeared in the indictment.” United

States v. Miller, 471 U.S. 130, 138 (1985). By contrast, a variance occurs “when the charging

terms of the indictment are left unaltered, but the evidence at trial proves facts materially different

from those alleged in the indictment.” United States v. Salmonese, 352 F.3d 608, 621 (2d Cir.

2003) (internal quotation marks omitted). The Government’s rebuttal comment was neither.

       In this case, the evidence conclusively demonstrated—and the Government consistently

argued—that the text messages at issue related to Taylor’s efforts to interfere with the audit

confirmation sent to First Medical. The brief remarks regarding Athletic Surgical in no way

endorsed the defense’s argument that that the messages related to Athletic Surgical—the very thing

that the Government had taken pains to disprove throughout trial and had disparaged as

“desperate” and “bizarre.” (Tr. 2459). The Government was simply pointing out that, on the

defendant’s own account, he would also have been committing a crime. The Government’s

repudiation of the defense’s argument did not advance a new theory that the Government agreed

with the defense argument that the text messages concerned Athletic Surgical. In fact, it was

Taylor, not the Government, who introduced the Athletic Surgical evidence over the Government’s

                                                      33
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 38 of 40




objection during the cross-examination of Carlton. In summation, the Government was merely

responding to defense evidence and argument by pointing out that it was not, in fact, exculpatory.

In any event, the Government’s argument fairly characterized the Athletic Surgical evidence,

which was within the time period of the charged conspiracy to mislead MiMedx’s auditors.

Accordingly, the Government’s argument was entirely proper and certainly not a basis to overturn

a conviction. Cf. United States v. Tocco, 135 F.3d 116, 130 (2d Cir. 1998) (“[u]nder the fair

response doctrine, the defense summation may open the door to an otherwise inadmissible

prosecution rebuttal”); see also United States v. Banki, 685 F.3d 99, 119-20 (2d Cir. 2012),

(affirming the denial of a Rule 33 motion based upon a constructive amendment or variance where

Government’s rebuttal comments were responsive to the defense summation).

  B. Materiality Argument

       Finally, both Petit and Taylor take issue with the materiality argument in the

Government’s principal summation. Their complaint concerns one line in a larger discussion of

the materiality element that referenced testimony by Jeffrey Russell, a MiMedx investor who,

under questioning on cross-examination by the defense, indicated that he did not “regard any

overstatement [of revenue] necessarily as trivial,” and that he would “want to understand the

reason for [any] overstatement” because it “speaks to the integrity of management.” (Tr. 1988-

89). After noting that [i]t was not seriously in dispute [that] investors cared that MiMedx met

their revenue guidance, and citing to testimony by investor Joseph Docter to this effect,

Government counsel cited Russell’s testimony regarding management integrity. (Tr. 2251-52).

       Contrary to the defendants’ contention, Government counsel’s passing reference—

without any objection—to Russell’s testimony was merely intended to highlight a memorable

                                                    34
        Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 39 of 40




portion of his testimony and underscore how critical a metric revenue was at MiMedx and

among MiMedx’s investors; it did not constitute an argument to the jury that it could convict if it

found that MiMedx’s revenue was misstated by merely $1. Nor could the jury have understood

the reference in this manner. Nothing in the evidence or the parties’ arguments suggested that a

misstatement of that size was at issue in this case. The misstatements alleged and proven by the

Government were in the millions of dollars. And while defense counsel vigorously contested

whether misstatements were made at all and whether the Government could establish intent to

defraud, they offered almost no proof and made no arguments that went to the issue of

materiality. Indeed the defendants’ failure to lodge a contemporaneous objection to the

Government’s reference to Russell’s testimony or request a curative instruction on the issue of

materiality suggests strongly that, at the time the arguments were made, the defense itself did not

view them as reflecting on the standard for materiality that the jury should apply.

       Relatedly, in light of their failure to contest materiality in any meaningful way, even if

the defendants could establish that the Government mischaracterized the materiality standard—

and, as discussed, they cannot—their motion would still fail on the ground that they cannot show

how they would be prejudiced by any such a mischaracterization. See United States v. Lamorte,

950 F.2d 80, 83 (“In evaluating whether allegedly improper comments by the prosecutor are

grounds for reversal, the fundamental question is whether, if there was misconduct, it caused

substantial prejudice to the defendant, thereby depriving him of his right to a fair trial.). This

Court provided the jury with accurate instructions on materiality and there is no basis upon

which the Court could conclude that the jury disregarded those instructions.



                                                      35
          Case 1:19-cr-00850-JSR Document 139 Filed 01/22/21 Page 40 of 40




                                          CONCLUSION

          For the reasons set forth above, the defendants’ motions under Rules 29 and 33 should be

denied.

          Dated: New York, New York
                 January 22, 2021

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney for the
                                                      Southern District of New York

                                              By:     _______/s/__________________________
                                                      Edward Imperatore
                                                      Scott Hartman
                                                      Daniel Tracer
                                                      Assistant United States Attorneys
                                                      (212) 637-2327/2357/2329




                                                     36
